PER CURIAM.
Resolving the evident and acknowledged confusion in the record of the sentencing hearing in favor of the defendant under the rule of lenity, Gilbert v. State, 680 So.2d 1132 (Fla. 3d DCA 1996), we conclude that the trial court did not impose a habitual violent offender sentence upon the defendant for this pre 1994 crime1 and thus that the twenty-two year guidelines term was invalidly in excess of the fifteen year statutory maximum. Dixon v. State, 670 So.2d 92 (Fla. 3d DCA 1996). Accordingly, the order below denying Rule 3.800 relief is reversed with instructions to reduce the sentence in case number 93-12042 to fifteen years.

. Compare, § 921.001(5), Florida Statutes (1993) (repealed by Ch. 97-194, § 1, at 3674, Laws of Fla.).